Citation Nr: 0431626	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  99-14 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for a tinea 
infection of the toenails, status post removal great toenail 
and neurodermatitis of the right foreleg, currently evaluated 
as 30 percent disabling.

2.  Entitlement to an increased evaluation for low back 
strain, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased evaluation for flatfeet, 
currently evaluated as 10 percent disabling.

4.  Entitlement to a total rating based upon individual 
unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The appellant is a veteran who had active service from August 
1968 to June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating determination 
of a Department of Veterans Affairs (VA) Regional Office 
(RO).  

The veteran appeared at a local hearing at the RO in August 
2000 and at a Travel Board hearing before the undersigned 
Veterans Law Judge in August 2003. 

At his August 2003 hearing, the veteran raised the issue of 
service connection for a left foot disorder.  This matter is 
referred to the RO for appropriate action.  

This matter is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

At the August Board 2003 hearing, the veteran testified that 
his service-connected disabilities have increased in severity 
since the last VA examination.  While a new examination is 
not required simply because of the time which has passed 
since the last examination, VA's General Counsel has 
indicated that a new examination is appropriate when there is 
an assertion of an increase in severity since the last 
examination.  VAOPGCPREC 11-95 (1995).

The Board also observes that at his August 2003 hearing, the 
veteran stated that he had been scheduled for several VA 
appointments relating to his service-connected conditions for 
later in the month which could have an impact on his claim.  
While the record was left open for 60 days at the time of the 
hearing for the veteran to submit these records, they have 
not been associated with the claims folder.  However, because 
they are VA records, VA is nevertheless deemed to have 
constructive knowledge of them.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).  The Board must therefore direct that 
all such VA records be obtained before it may properly 
proceed with appellate review. 

Further, with regard to the issue of entitlement to an 
increased evaluation for lumbosacral strain, the Board notes 
that during the course of the appeal, the Diagnostic Codes 
relating to diseases and injuries of the spine changed.  See 
68 Fed. Reg. 51454 (Aug. 27, 2003).  Additionally, rating 
criteria for skin disabilities also changed during the course 
of the appeal.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  
Appropriate action to review the pertinent issues in light of 
these regulatory changes is also necessary. 

With regard to additional evidence, the veteran is hereby 
informed of the need to submit all pertinent evidence he may 
have in his possession.  

Accordingly, this matter is REMANDED for the following 
actions:  

1.  The RO should obtain and associate 
with the claims folder copies of all 
treatment records of the veteran from the 
Nashville and Murfreesoro VA facilities 
from May 2001 to the present.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and severity of his service-
connected flat feet.  All indicated tests 
and studies should be performed and all 
clinical and special test findings should 
be reported in detail to allow for 
evaluation under applicable VA rating 
criteria.  The claims folder should be 
made available to the examiner for 
review.  The examiner should also provide 
an opinion as to the impact of this 
service-connected disability impact upon 
his ability to obtain and retain 
substantially gainful employment.

3.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and severity of his service-
connected tinea infection of the 
toenails, status post removal great 
toenail and neurodermatitis of the right 
foreleg.  All indicated tests and studies 
should be performed and all clinical and 
special test findings should be reported 
in detail to allow for evaluation under 
applicable VA rating criteria.  The 
claims folder should be made available to 
the examiner for review.  The examiner 
should also provide an opinion as to the 
impact of this service-connected 
disability impact upon his ability to 
obtain and retain substantially gainful 
employment.

4.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and severity of his service-
connected lumbosacral strain.  All 
indicated tests and studies should be 
performed and all clinical and special 
test findings should be reported in 
detail to allow for evaluation under 
applicable VA rating criteria.  The 
claims folder should be made available to 
the examiner for review.  The examiner 
should also provide an opinion as to the 
impact of this service-connected 
disability impact upon his ability to 
obtain and retain substantially gainful 
employment.

5.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  The increased rating for low 
back strain issue should be reviewed in 
light of both old and new rating criteria 
for disabilities of the spine.  Likewise, 
the RO should also consider both new and 
old criteria for disabilities of the skin 
in reviewing the tinea and 
neurodermatitis issue in addition to any 
other applicable criteria.  The veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be remanded to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



